ON REHEARING

                               UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-6371


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

AYANDE YEARWOOD,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:05-cr-00105-RDB-1; 1:09-cv-02809-RDB)


Submitted:   October 7, 2011                 Decided:   October 21, 2011


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Ayande Yearwood, Appellant Pro Se.            Paul Michael Cunningham,
Assistant United States Attorney,            Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ayande Yearwood seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2011)

motion and has moved for appointment of counsel.                      In his § 2255

motion,      Yearwood    asserted    that    the     motion    was    timely     filed

because it was filed within one year of the Supreme Court’s

issuance of Yeager v. United States, 129 S. Ct. 2360 (2009), and

that    he   was   otherwise     entitled     to    equitable       tolling    of    the

limitations period.            The district court denied § 2255 relief,

and granted a certificate of appealability on the Yeager issue.

Following our grant of panel rehearing, we have reviewed the

record and find that the district court correctly determined

that Yearwood’s post-conviction limitations period did not begin

to run on the date Yeager issued.                  We thus affirm the district

court’s order, in part.             See Yearwood v. United States, Nos.

1:05-cr-00105-RDB-1; 1:09-cv-02809-RDB (D. Md. Mar. 7, 2011).

              The remainder of the district court’s order denying

§ 2255 relief      is    not    appealable    unless    a     circuit   justice      or

judge     issues    a    certificate    of     appealability.            28     U.S.C.

§ 2253(c)(1)(B) (2006).          A certificate of appealability will not

issue     absent    “a   substantial        showing    of     the     denial    of    a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by   demonstrating       that    reasonable      jurists     would

                                        2
find that the district court’s assessment of the constitutional

claims is debatable or wrong.            Slack v. McDaniel, 529 U.S. 473,

484   (2000);    see    Miller-El   v.   Cockrell,     537   U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                    Slack,

529 U.S. at 484-85.            We have independently reviewed the record

and conclude that Yearwood has not made the requisite showing.

Accordingly,     we     deny    Yearwood’s    motion    for    appointment      of

counsel, affirm the district court’s order, in part, and deny a

certificate of appealability and dismiss the appeal, in part.

We    dispense   with    oral    argument    because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED IN PART;
                                                              DISMISSED IN PART




                                         3